Le Grand, C. J.,
delivered the opinion of this court.
This is an action brought by the appellee against the appellants, on a replevin bond. The Cumberland Coal and iron Company, sued out a writ of replevin, to obtain the possession of a. canal boat which was claimed as her property byr the appellee. To the action she pleaded non cepit and property in herself, to which the plaintiff in the replevin replied, property in itself, and joined issue on the plea of non cepit. At the trial, the verdict, of the jury, and the judgment of the court, was in favor of the defendant, the present appellee, on both issues, and this action is brought by her to recover damages for her alleged injury.
The question which was most frequently presented in the discussion to the mind of the court was — what is the nature of the estoppel, if any, of a judgment for defendant in an action of replevin?
To our minds this question is involved in no mystery, but on the contrary is perfectly plain, when we remember the nature of the action of replevin in the State of Maryland. In this State the action is most generally resorted to, for the purpose of trying the right of possession at the time of the issuing of the writ, and not to determine necessarily the absolute title io the property for all lime. And this being so, it follows, that if the plaintiff, at the time of the bringing of the suit, has the right to the possession, he must succeed; or, if he have it *84not that his action must be defeated. Whoever is entitled to the possession, whatever may be his title in other respects, may maintain or defeat the action of replevin. His right to success in the action of replevin depending entirely on his right to possession, in reason, it follows, that his title to damages must' be confined to the extent of the interference with that possession. If the right to the possession covers all time, or is limited to a determinate period, the damages will be accordingly graduated as the case may be.
In the case now before this court, the effort on the part of the defendants was, to show, as alleged by them, in mitigation of damages, title in the Cumberland Coal and Iron Company. Now this they could not do, because that question was decided in the replevin suit. It was, however, competent to them to show, that although the defendant in the replevin suit had title to the possession of the boat at the time of the judgment rendered in her favor, yet, that title was of but short duration, and terminated by contract in a short time after that judgment. No such evidence was offered to the court below; that is to say, the evidence of title of the company refused by the circuit court, Was not confined to a period subsequent to the judgment, upon the ground, that at the time of replevin Miss Tilghman had only a limited interest in the boat, and that such was the finding of the jury; but included as well the Very time wherein the judgment was rendered against it. It was urged at the bar, that it was competent to the defendants to' offer evidence in this unrestricted form, in order that the jury might pass upon the facts constituting the estoppel. Whatever force under other circumstances would belong to the argument, none can attach to it in this case, and for the simple reason, that the fact which it is claimed ought to have been found by the jury was admitted. In the defendants first exception it is said, that “it was then admitted, that on the trial of said replevin suit, the plaintiff offered evidence to show title in itself; and the defendant offered evidence of title in herself, and that the verdict was found in favor of defendant on the issue joined.” This admission relieved the plaintiff in this action, from either pleading the record specially, or, the *85jury from finding its existence on the testimony. That which is admitted need not be proved.
(Decided February 18th, 1859.)
The same word, “title,” which may mean an absolute interest or a qualified one, is used both in the agreement and in the offer of evidence contained in the exception, and must be understood as importing the same thing in both, and therefore, whatever title was designed to be proved in this, must be considered as having been settled in the other case.
The evidence offered in the second exception does not show, nor could the jury properly infer from it, that at the time of the purchase by Miss Tilghman, either she or her agent, McKaig, was aware of the state of facts testified to by the witness Henderson. What he says he told Mr. McKaig, was communicated to the latter, after the sale was perfected and the boat delivered. Anything he might say after that, could not affect her title.
The court did right in the rejection of the defendants’ last prayer, in regard to the standard of damages. The court had previously given an instruction on this subject, in its character, much more liberal than the defendants in law bad a right to ask. Inasmuch as that instruction is not before us on this appeal, we decline the examination of the principle contained in it. To have given the instruction embraced in the last exception, would not only have been clearly erroneous, but, to give contradictory instructions on the same subject, a procedure wholly inadmissible.

Judgment affirmed.